SCHWAB, C. J.,
dissenting.
Woody v. Waibel, 24 Or App 341, 545 P2d 889 (1976), was an action at law for damages for physical injuries in which the defendant claimed the plaintiff’s exclusive remedy was under the Workmen’s Compensation Law. I joined in holding that the plaintiff in Woody was an independent contractor based solely on my understanding that as that action at law came to us from circuit court the issue was a question of fact that we could only review for substantial evidence. 24 Or App at 348 (Schwab, C.J., specially concurring).
By contrast, in this case claimant seeks a remedy under the Workmen’s Compensation Law and this case comes to us via the usual referee-Board-circuit court route for workmen’s compensation cases. In this context, our review is de novo. As in Woody, de novo review here leads me to the conclusion that claimant was an employe at the time of his injury.
Furthermore, I am troubled by the majority’s treatment of the parties’ private agreement about who would be responsible for maintaining workmen’s compensation coverage. Adoption of such analysis presents the risk that private agreements will eventually usurp a statutory requirement — that the employer, as defined by statute, not agreement, maintain the required coverage.
For the foregoing reasons I respectfully dissent.